--------------------------------------------------------------------------------

EXHIBIT 10.2
 
Execution Version


AMENDMENT NO. 1 TO SERIES D PREFERRED STOCK PURCHASE AGREEMENT
 
This AMENDMENT No. 1 to Series D Preferred Stock Purchase Agreement, dated as of
November 4, 2013 (this “Amendment”), amends the Series D Preferred Stock
Purchase Agreement, dated as of July 5, 2013, (the “Original Series D SPA,” and
together with this Amendment, the “Series D SPA,” as may be hereinafter
supplemented, amended or restated), between YOU ON DEMAND HOLDINGS, INC., a
Nevada corporation (the “Company”), and C MEDIA LIMITED (the “Purchaser”), and
the exhibits thereto referenced in this Amendment.


BACKGROUND


WHEREAS, pursuant to the Original Series D SPA, the Company issued, and the
Purchaser purchased (in the “Series D Closing”), $4,000,000 of Series D 4%
Convertible Preferred Stock of the Company, par value $0.001, and the Company
and the Purchaser agreed to act in good faith and with fair dealing to finalize
an agreement for the purchase and sale of shares of Series E Convertible
Preferred Stock of the Company (“Series E Shares”), par value $0.001, pursuant
to the terms of a Series E Preferred Stock Purchase Agreement set forth in
Exhibit C to the Original Series D SPA (the “Series E SPA”).


WHEREAS, subsequent to the Series D Closing, the Company and the Purchaser have
agreed to extend the time periods set forth in certain provisions contained in
the Original Series D SPA, to enter into a bridge financing arrangement
described below, and to make corresponding changes to other agreements entered
into or agreed upon simultaneously with the Original Series D SPA and the Series
D Closing, based on a mutual understanding that the parties will act in good
faith and fair dealing to consummate the transactions contemplated by the Series
E SPA (the “Series E Closing”), on or before the first Business Day (as defined
in the Original Series D SPA) following the date that is 30 days after the
Bridge Closing (defined below)(the “Revised E Outside Date”), or, if the
Purchaser exercises the Further Extension Option (defined below), the Second
Revised E Outside Date (defined below).


WHEREAS, the Purchaser has also agreed that, on or around November 4, 2013, it
will contribute funds in the amount of $2,000,000 to the Company in
consideration for the issuance by the Company to the Purchaser of a convertible
promissory note in the form contained in Exhibit A hereto (the “Bridge
Note”)(consummation of such transactions being the “Bridge Closing”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Purchaser hereby
agree as follows.
 
AGREEMENT BETWEEN PARTIES


1.                   Modifications to Series D SPA
 
The Company and the Purchaser hereby agree that, from and after the date hereof,
the Series D SPA shall be considered to incorporate the following modifications
to the Original Series D SPA:



 
a.
All of the references in the Original Series D SPA to the date October 31, 2013,
are changed to the Revised E Outside Date; provided, however, that in the event
that on the Revised E Outside Date, all of the conditions to the Series E
Closing contained in the Series E SPA have been satisfied except the condition
set forth in Section 6.1(i)(ii) of the Series E SPA, the Purchaser, at its
option (the “Further Extension Option”), shall have the right to extend the
Revised E Outside Date until January 31, 2014 (the “Second Revised E Outside
Date”);




b. All of the references in the Original Series D SPA to the date November 1,
2013, are changed to the date that occurs three Business Days after the Revised
E Outside Date, or, if the Purchaser has exercised the Further Extension Option,
three Business Days after the Second Revised E Outside Date;




c. On or before the Bridge Closing, the Purchaser shall deliver to the Company a
waiver and consent to the postponement of certain rights of the Purchaser under
the terms of the Series D Certificate of Designation; and




d. Except as set forth in this Amendment, all of the remaining terms of the
Original Series D SPA shall remain unchanged and continue in full force and
effect.



2.                   Modifications to Form of Series E SPA
 
The Company and the Purchaser hereby agree that, from and after the date hereof,
the form of Series E SPA contained in Exhibit C to the Original Series D SPA
shall be considered to incorporate the following modifications:



a. All of the references in the Series E SPA to the date October 30, 2013, are
changed to the Revised E Outside Date, or, if the Purchaser has exercised the
Further Extension Option, the Second Revised E Outside Date; and

- 2 -

--------------------------------------------------------------------------------

b. Except as set forth in this Amendment, all of the remaining terms of the form
of Series E SPA shall remain unchanged.



3.                  Modifications to Agreements for Bridge Financing


The Company and the Purchaser hereby also agree that, prior to execution of the
Series E SPA, the Company and the Purchaser will, among other things, act in
good faith to agree upon such further modifications to the Series E SPA, the
form of Certificate of Designation for Series E Shares attached as Exhibit D to
the Original Series D SPA, and any other documents related to the Series E round
financing, as may be required so that, or so as to ensure that, assuming the
Series E Closing occurs, the Series E Shares that will be issued by the Company
upon automatic conversion of the principal amount of the Bridge Note, and any
accrued but unpaid interest thereon, on the date of the Series E Closing, have
terms identical, or substantially identical, to the Series E Shares to be issued
under the Series E SPA upon a Series E Closing, provided, however, that in the
event that the Series E Closing does not occur on or before the Revised E
Outside Date, or, as applicable, the Second Revised E Outside Date, the Company
agrees to take all such actions as may be required so that, or so as to ensure
that at all times that the Bridge Note remains outstanding, (a) the Company
complies with its covenants under the Bridge Note concerning authorization and
availability of Series D Shares and shares of its common stock for issuance in
accordance with the Bridge Note and (b) the Series D Shares that may be issued
by the Company upon conversion of the principal amount of the Bridge Note, and
any accrued but unpaid interest thereon, at the option of the Purchaser have
terms identical, or substantially identical, to the Series D Shares issued under
the Original Series D SPA (except that the date as of which Series D Shares
issued upon conversion of the Bridge Note, if any, will not be issued as of the
date of the Series D Closing).


4.                  This Amendment contains the full agreement of the Company
and the Purchaser with regard to the matters set forth herein and, except as set
forth in this Amendment, the terms of the Series D SPA and the exhibits thereto
shall remain unchanged.


5.                  This Amendment may be executed in counterparts, including by
exchange of PDF files or other means of electronic or facsimile exchange of
documents, each of which shall be deemed an original but which together shall
constitute one and the same instrument.


6.                 This Amendment shall be governed by and construed in
accordance with the law of the State of New York.
 
[signature pages follow]
- 3 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


 
COMPANY:
 
 
 
 
 
YOU ON DEMAND HOLDINGS, INC.
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 



[Signature Page to Amendment No. 1 to Series D SPA]

--------------------------------------------------------------------------------

 
PURCHASER:
 
 
 
C MEDIA LIMITED
 
 
By:
 
 
 
Name:
 
 
Title:



[Signature Page to Amendment No. 1 to Series D SPA]

--------------------------------------------------------------------------------

Exhibit A
 
[Form of Bridge Note]
 
 

--------------------------------------------------------------------------------